DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 25 May 2021 has been entered in full.  Claims 1 and 5 are amended.  Claim 9 is added.
	Claims 1-9 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, drawn to detecting a biomarker panel, in the reply filed on 25 May 2021 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2021.
Claims 1-5 and 9 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It is noted that the Ueda et al. reference was cited in duplicate (see middle of page 2 and top of page 3) and thus, the citation at page 3 of the IDS was crossed out.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Breen on 30 July 2021.

The application has been amended as follows: 

Claim 1.  A method of detecting the presence of L-Ficolin, hyaluronic acid (HA), and IL-1RL1 (ST2) that constitute[s] a biomarker panel, in a subject receiving hematopoietic cell transplantation (HCT), the method comprising:
providing a biological sample from the subject;
contacting the biological sample obtained from the subject with (i) and forms a first agent-biomarker complex; (ii) [,] and forms a second agent-biomarker complex; and (iii) and forms a third agent-biomarker complex
detecting the formation of each first, second and third agent-biomarker complexes, thereby determining the presence of the biomarker panel in said biological sample.
and forms a fourth agent-biomarker complex; and detecting the formation of the fourth-agent biomarker complex in the biological sample.


In claim 5, line 6, after the phrase “hyaluronic acid (HA)”, delete the word “and” and insert a comma

In claim 5, line 9, after the phrase “with the”, delete the word “their”

Cancel claims 6-8

Claim 9.  A method of treating sinusoidal obstructive syndrome (SOS) in a subject receiving hematopoietic stem cell transplantation (HSCT), said method comprising:
	administering defibrotide to a subject identified as being in need of treatment, wherein identified as being in need of treatment for SOShas an elevated biomarker expression level of , 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


The claimed methods of the instant claims that encompass a method of detecting the presence of proteins L-Ficolin, hyaluronic acid (HA), and IL-1RL1 (ST2) that constitute a biomarker panel, in a subject receiving hematopoietic cell transplantation (HCT) and methods of treating sinusoidal obstructive syndrome (SOS), are novel and unobvious. The specification of the instant application teaches that IL-1RL1 (ST2), L-Ficolin, hyaluronic acid (HA), and VCAM1 are diagnostic and prognostic biomarkers for sinusoidal obstructive syndrome (SOS) in patients receiving hematopoietic cell transplantation (see Examples 2-4; pages 30-32; Figures 3, 4, 6).  Although the specification does not disclose examples of treating patients identified as having elevated expression levels of at least three proteins selected from L-Ficolin, HA, IL-1RL1 (ST2), and VCAM1 by administering defibrotide, it is well known that defibrotide is administered to patients diagnosed with SOS (see for example, Fulgenzi et al. Hepatic Med Evidence Res 8: 105-113, 2016; Richardson et al. Bone Marrow Transplant 54: 1951-1962, 2019 (especially Tables 1 and 2)). The specification meets 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The claims also meet 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, requirements because the claims point out and distinctly claim the invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5 and 9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEB
Art Unit 1647
31 July 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647